 1
                                                        Judge: Christopher M. Alston
                                                        Chapter: 13
 2
                                                        Hearing Date: September 26, 2019
                                                        Hearing Time: 9:30 a.m.
 3
                                                        Hearing Location:
                                                                   Judge Alston's Courtroom
 4
                                                                   700 Stewart St #7206
                                                                   Seattle, WA 98101
 5
                                                        Response Date: September 19, 2019
 6
                          IN THE UNITED STATES BANKRUPTCY COURT
 7
                    FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9
                                                          IN CHAPTER 13 PROCEEDING
     In re:                                               NO. 17-13769-CMA
10
     KLEENE MANNING,                                      TRUSTEE'S OBJECTION TO DEBTOR’S
11
                                                          MOTION TO MODIFY CHAPTER 13
                                                          PLAN POST-CONFIRMATION
12
                     Debtor.
13
              Jason Wilson-Aguilar, Chapter 13 Trustee in these proceedings, objects to the debtor's
14
     motion to modify Chapter 13 plan post-confirmation (ECF No. 35) as follows:
15
              (1)    The debtor filed amended Schedules I and J in connection with the motion (ECF
16
     No. 37). The amended schedules reflect the change in the debtor’s employer and the reduction in
17
     her EBay business income, as well as the addition of a medical insurance expense, as explained
18
     by the debtor in her declaration filed with the motion (ECF No. 36). The amended Schedule I
19
     shows a $695.00 per month contribution from the debtor’s non-filing spouse. The debtor needs to
20
     provide the Trustee with proof of all income received within the last thirty days. Local Bankr. R.
21
     3015-1(i). The debtor has not submitted proof of the $695.00 contribution from her non-filing
22
     spouse. The debtor must submit the required proof of income contemporaneously with filing the
23
     motion, amended plan and amended Schedules I and J, so that the Trustee has adequate
24
     opportunity to review the debtor’s current financial situation. A post-confirmation modified plan
25
     must be proposed in good faith. 11 U.S.C. §§ 1329(b)(1); 1325(a)(3). As part of the good faith
26
     analysis, the Court may consider whether the proposed modification correlates to the debtor’s
27
     change in circumstances. Mattson v. Howe, 468 B.R. 361, 371 (B.A.P. 9th Cir. 2012). The debtor
28
     has the burden to establish that the modified plan is proposed in good faith. Id. at 372. Here, the

     OBJECTION - 1                                                     Chapter 13 Trustee
                                                                    600 University St. #1300
                                                                       Seattle, WA 98101
                                                                 (206) 624-5124 FAX 624-5282
 1   debtor has not met this burden because she has not provided the Trustee with verification of her
 2   spouse’s contribution.
 3          (2)    The plan provides in Section III.A. that the reduced payment of $480 per month
 4   will commence September 2019. The debtor has been making her plan payments of $675 per
 5   month (ECF No. 2) pursuant to a wage deduction in the amount of $311.54 bi-weekly. The
 6   Trustee received and posted a payment of $311.54 from the debtor’s employer on September 11,
 7   2019. Presumably an additional payment of $311.54 will be received and posted from the
 8   debtor’s employer on or around September 25, 2019, prior to the hearing on the debtor’s motion
 9   to approve amended plan. The debtor needs to amend her plan to provide in Section III.A. that
10   the reduced payment of $480 per month starts October 2019 rather than September 2019.
11          Based on the foregoing, the Trustee submits that the debtor's motion to confirm amended
12   plan as proposed should be denied.
13
            Dated this 19th day of September, 2019
14
                                                 /s/ Emily A. Jarvis, WSBA #41841 for
15
                                                  JASON WILSON-AGUILAR
                                                  Chapter 13 Trustee
16

17

18

19

20

21

22

23

24

25

26

27

28


     OBJECTION - 2                                                   Chapter 13 Trustee
                                                                  600 University St. #1300
                                                                     Seattle, WA 98101
                                                               (206) 624-5124 FAX 624-5282
